Citation Nr: 0830642	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-07 955	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran had qualifying Philippine service from November 
1941 to September 1942 and from March 1945 to March 1946.  He 
was a prisoner of war of the Japanese government from 
April10, 1942, to September 27, 1942.  He died in April 1996 
and the appellant is the veteran's surviving spouse.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in July 2006 of the Department 
of Veterans Affairs (VA) Manila, Philippines, Regional Office 
(RO).


FINDINGS OF FACT

1. In a rating decision in January 2003, the RO denied the 
appellant's application to reopen the claim of service 
connection for the cause of the veteran's death; after the 
appellant was notified of the adverse determination and of 
her procedural and appellate rights, she did not appeal the 
adverse determination.

2. The additional evidence presented since the rating 
decision in January 2003 by the RO is either redundant or 
cumulative of evidence previously considered. 


CONCLUSIONS OF LAW

1. The rating decision in January 2003 by the RO, denying the 
appellant's application to reopen the claim of service 
connection for the cause of the veteran's death, became 
final. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.104 (2007).

2. New and material evidence has not been presented to reopen 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108, (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for service connection for the cause of the 
veteran's death, notice under 38 U.S.C.A. § 5103(a) must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death, (2) 
an explanation of the evidence and information required to 
substantiate the claim based on a previously service- 
connected condition, and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided a pre- and post- adjudication VCAA notice by 
letter, dated in November 2005 and by the statement of the 
case, dated in January 2007.  The notice included the type of 
evidence to reopen the claim of service connection for the 
cause of the veteran's death, namely, new and material 
evidence, pertaining to the reason the claim was previously 
denied, that is, the lack of evidence that the fatal 
condition was related to service, well as the type of 
evidence needed to substantiate the underlying claim of 
service connection for the cause of the veteran's death, that 
is, the veteran's death was due to a service-connected 
disability. 

The appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim element of new and material 
evidence); of Dingess v. Nicholson, 19 Vet. App. 473 (notice 
of the elements of the claim); and of Hupp v. Nicholson, 21 
Vet. App. 342 (2007) (an explanation of the evidence and 
information required to substantiate the claim based on a 
condition not yet service connected, except for a statement 
of the condition for which a veteran was service connected at 
the time of his death and an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition).

To the extent that the VCAA notice was provided after the 
initial adjudication in the statement of the case, the timing 
of the notice did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect 
was cured as after the RO provided content-complying VCAA 
notice, the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in August 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

As for the omission of the Hupp notice, pertaining to a 
statement of the condition for which a veteran was service 
connected at the time of his death and an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition, in a 
statement, received in May 2006, the appellant demonstrated 
actual knowledge that the veteran was service-connected for 
an injury, which was rated 10 percent during his lifetime.  
Because the appellant demonstrated actual knowledge of the 
veteran's service-connected disability and had been provided 
notice that the veteran's death could be established as due 
to a service-connected disability, she was not prejudiced by 
the omission as she had a meaningful opportunity to 
participate in her the processing of her claim. Sanders v. 
Nicholson, 487 F.3d 881 (2007).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the appellant has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the appellant in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist.  As new and material evidence has not been 
presented to reopen the claim, a VA medical examination or 
medical opinion is not authorized.  38 C.F.R. § 
3.159(c)(4)(iii).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

By a rating decision in January 2003, the RO denied the 
appellant's application to reopen the claim of service 
connection for the cause of the veteran's death.  After the 
RO notified the appellant of the adverse determination and of 
her procedural and appellate rights, the appellant did not 
appeal the adverse determination and the determination became 
final by operation of law.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104.

The pertinent evidence of record at the time of the adverse 
determination in January 2003 is summarized as follows:

An Affidavit for Philippine Army Personnel, dated in November 
1945, documenting by history a shrapnel wound to the back of 
the neck sustained in January 1942.  

After service, on VA examinations in March 1957 and in 
February 1958, no respiratory abnormality was noted.  Chest 
X-rays were within normal limits.  The pertinent diagnosis 
was residuals of shell fragment wound of the back of the 
neck. 

In a rating decision in April 1957, the RO granted service 
connection for a scar on the head and neck.  In a rating 
decision in March 1958, the RO increased the rating for 
residuals of the shrapnel wound to the back of the neck to 10 
percent.  

In a medical certificate, dated in December 1972, the 
pertinent finding was normal lungs except for rales.  The 
diagnoses were a frozen neck secondary to residuals of a 
bullet wound on the back of the neck and muscular involvement 
of the affected area and a dermatological disturbance 
etiologically traceable to dietary deficiency and beriberi.  

On VA examination in June 1973, neither beriberi nor a 
respiratory abnormality was found.

In a medical certificate, dated in January 1980, the 
pertinent findings were harsh breath sounds, but no rales. 

On a VA POW examination in October 1983, there was no 
evidence of residuals of beriberi or of any nutritional 
deficiency resulting from forced labor or inhumane treatment 
while a POW.  No respiratory pathology was identified and a 
chest X-ray revealed that the lungs were clear. 

In January 1986, a private physician reported the veteran had 
beriberi including beriberi heart disease and avitaminosis 
secondary to chronic amebic dysentery of long standing 
duration.  



On VA examination in April 1986, the veteran stated that 
while a POW he was sick from dysentery, beriberi, and 
malaria.  There was no finding, complaint, or diagnosis 
indicative of a respiratory disorder.  A chest X-ray showed 
that the lungs were clear.

Private records show that the veteran was hospitalization in 
December 1995 and January 1996 for chronic obstructive 
pulmonary disease, pulmonary tuberculosis and pneumonia.  He 
was again hospitalized in February 1996 with diagnoses that 
included pneumonia. 

A death certificate revealed that the veteran died in April 
1996, at the age of 79, due to pneumonia.  No antecedent or 
underlying cause of death was reported.

In affidavits, dated in October 1998, the affiants attested 
to the fact that they were interned in Camp O'Donnel as POWs 
with the veteran for several months and that the veteran had 
symptoms suggestive of pneumonia. 

Current Claim

Although the prior rating decision in January 2003 became 
final, it may nevertheless be reopened if new and material 
evidence is presented. 
38 U.S.C.A. §§ 7105(c) and 5108.

As the appellant's current application to reopen the claim 
was received in October 2005, the current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 applies. 



Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence consists of:

Exhibit 1). Copies of private hospital records, dated in 
December 1995 and in January 1996, which are not new and 
material evidence as the evidence is redundant, that is, it 
is repetitive of evidence previously considered, and 
redundant evidence does not meet the standard of new and 
material evidence under 38 C.F.R. § 3.156.;

Exhibit 2). Statements of appellant to the effect that the 
veteran's fatal pneumonia was related to his POW experience.  
Where, as here, there is a question of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion. 38 C.F.R. § 3.159.  As a lay person, 
the appellant is not qualified through education, training, 
and expertise to offer an opinion on medical causation.  For 
these reasons, the Board rejects the appellant's statements 
as competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


Exhibit 3). Consists of the statement of a private physician 
that the malnutrition the veteran suffered as a POW could 
have contributed to his fatal pulmonary illness. To the 
extent that the evidence relates to malnutrition, the 
evidence is not new and material as it is cumulative, that 
is, supporting evidence of previously considered evidence, 
namely, evidence of nutritional deficiency, which was 
rejected by the Board in a decision in September 1973, 
holding that the veteran did not have beriberi due to his POW 
experiences, and in an unappealed rating decision in June 
1986, the RO denied service connection for avitaminosis.  In 
other words, evidence of malnutrition has been previously 
considered and rejected.  And cumulative evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156. 

To the extent the evidence proffered tends to corroborate 
malnutrition, the question of nutritional deficiency has been 
fairly considered and the rearticulation of already 
corroborative evidence is cumulative.  Paller v. Principi, 3 
Vet. App. 535, 538 (1992).

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for the 
cause of the veteran's death is not reopened. As the claim is 
not reopened, the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

ORDER

As new and material evidence has not been presented, the 
claim of service connection for the cause of the veteran's 
death is not reopened, and the appeal is denied. 

____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


